Citation Nr: 1235851	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  06-02 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the residuals of an injury of the right knee, including as secondary to service-connected left ankle disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from March 1999 to September 2003 and from June 30, 2004, to July 2, 2004.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a March 2004 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for residuals of left hand and right knee injuries.  

In July 2007, a travel board hearing was held before the undersigned in 
St. Petersburg, Florida.  A transcript of the hearing is associated with the Veteran's claims file.

The case was remanded by the Board in March 2008, but the examinations ordered were found to be inadequate.  The case was again remanded in September 2010 for additional examination opinions.  By rating decision in January 2012, the RO granted service connection for residuals of a left hand injury.  The remaining issue on appeal was returned to the Board for appellate consideration.  

The  issue of service connection for sleep apnea, which was previously denied in a June 2008 rating decision, has been raised by the Veteran.  Although the Veteran initially disagreed with the determination (denial of service connection) and a Statement of the Case was issued, the Veteran's appeal was not received by VA in a timely manner.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. § 20.302(c) (2011); Roy v. Brown, 5 Vet. App. 554 (1993).  Therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action regarding either timeliness of the appeal or whether new and material evidence has been received to reopen service connection for sleep apnea.  



FINDINGS OF FACT

1.  The Veteran had a right knee injury in service in August 1999, with complaints of right knee pain, but did not have chronic symptoms of right knee disability during service.  

2.  The Veteran did not continuously manifest symptoms of a right knee disability in the years after service.  

3.  Degenerative joint disease of the right knee was not manifested to a degree of ten percent within one year of service separation in 2003.  

4.  A right knee disability is not caused by, or increased in severity beyond the natural progress of the disease by, a service-connected disability.  


CONCLUSION OF LAW

Residuals of an injury of the right knee were neither incurred in nor aggravated by service, nor may degenerative joint disease of the right knee be presumed to have been incurred therein, and a right knee disability is not caused or aggravated by a service connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), 4.71a, Diagnostic Code 5003 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of the claim.  A January 2004 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  November 2006 and April 2008 letters also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded a VA medical examination, most recently in October 2010.  The Board finds that the opinion obtained is adequate.  The opinion was provided by a qualified medical professional and was predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2011).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 pct and 10 pct ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the person is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

Service Connection for Residuals of a Right Knee Injury

The Veteran contends that service connection is warranted for a right knee disability.  During testimony at the July 2007 Board hearing, the Veteran testified that he had injured his right knee while playing football during service.  He stated that he had received treatment and wore a knee brace for several weeks.  He testified that he continues to have problems with his right knee and has had difficulty since his discharge from service, depending on his employment situation, stating that some of his jobs have required him to be on his feet more than others.  He later contended that the right knee disability was made worse by weight bearing on the right leg (due to use of crutches due to left ankle surgery in August 2008). 

After review of the record, the Board finds that the Veteran had a right knee injury during service in August 1999, with complaints of right knee pain at that time, but there is no indication that he had chronic symptoms of a right knee disability while on active duty.  The Veteran's STRs show that in August 1999 he was treated for complaints of right knee pain after having played football.  He reported having been treated at the camp naval hospital after the injury and was given a knee brace, but was not given medication.  The assessment was right knee medial ligament strain/sprain.  There were no further complaints of right knee pain during service, although the Veteran was treated for right shin splints in November and December 2002 and the right knee injury was reported in an October 2002 physical examination report.  In October 2002, physical examination found no current knee problems.  

The Board finds that the weight of the evidence demonstrates that the Veteran did not continuously manifest symptoms of a right knee disability in the years after service.  Although the Veteran, recently and for compensation purposes, testified that he had symptoms of right knee pain continuously in the years after service, the Board does not find this testimony to be credible.  On a more contemporaneous in-service report of medical history in June 2004, the Veteran denied having knee trouble, although he did report other disabilities, including a respiratory disability for which he was found to not be qualified for deployment.  Therefore, the Board finds that the Veteran's more recent assertions are of less probative value than the more contemporaneous history and findings that are negative for evidence of chronic symptoms of right knee disorder in service or continuous symptoms of right knee disorder since service separation.  

The Board finds that degenerative joint disease of the right knee was not manifested to a degree of ten percent within one year of service separation in September 2003.  An X-ray study of the Veteran's right knee dated in April 2004 shows good preservation of the joint spaces and the articulating surfaces to be within normal limits.  The study went on to state that there may be very minimal elongation of the medial tibial tubercle and slight thickening of the synovium.  The impression was of the possibility of an early osteoarthritic process, although none of the other changes were seen and the synovium would suggest that there might be slight inflammatory reaction present in the knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (requiring for a 10 percent rating that degenerative arthritis be established by X-ray findings, and either occasional incapacitating exacerbations or some noncompensable limitation of motion, with objectively confirmed findings such as swelling, muscle spasm, or satisfactory evidence of painful motion).

On VA examination of the right knee in August 2006, which is two years after service separation, the Veteran had complaints of pain and stated that he had an inability to stand for more than one hour or to play golf or run.  After noting the Veteran's in-service knee injury, the examiner rendered an impression of probable posterior horn meniscus injury of the medial meniscus.  

An X-ray study performed in connection with a VA examination in December 2009 found minimal narrowing of the medial joint compartment, with the joint spaces otherwise appearing well maintained.  The diagnosis was of minimal degenerative arthritis of the right knee.  The examiner who examined the Veteran in December 2009 rendered an opinion that the minimal degenerative arthritis of the right knee is less likely as not related to or had its onset in service.  The rationale for this opinion was that the injury of the right knee in 1999 was not chronic in nature and could not be substantiated by a very minimal degenerative changes that were present on X-ray.  The examiner went on to point out the inconsistency that the Veteran was now stating that his right knee disability was related to his painful left ankle.  Thus, while there was a possibility that the Veteran had some degenerative changes noted less than one year of service separation in September 2003, it is improbable that arthritis manifested to a degree of 10 percent within one year, as arthritis was not demonstrated on examination in 2006 and was not clinically confirmed in the record until the VA examination in December 2009.  To establish presumptive service connection, it is not enough the medical opinion evidence establish the likelihood of arthritis onset within one year of service separation; arthritis must manifest to a degree of at least 10 percent within one year of service separation to warrant presumptive service connection.  The Board finds that the requirements for a compensable (at least 10 percent) rating for arthritis were not met during the one year period after service separation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (requiring for a 10 percent rating that degenerative arthritis be established by X-ray findings, and either occasional incapacitating exacerbations or some noncompensable limitation of motion, with objectively confirmed findings such as swelling, muscle spasm, or satisfactory evidence of painful motion).

The Board finds that a current right knee disability is not otherwise shown to have been caused by any in-service event.  As noted, the Veteran did sustain a right knee injury during service, but the VA examiner in December 2009 opined that the degenerative arthritis shown years after service in 2009 was not related to this injury.  The examiner in December 2009 specifically noted that the Veteran's right knee was found to be normal on examination in 2002 and stated that there was no chronic disability shown following the 1999 knee injury.  In this case, the only medical opinion in the record is that there is no relationship between the current right knee disability and the 1999 in-service right knee injury.  As such, the preponderance of the evidence is against a finding the current right knee disability is related to service, specifically including the in-service right knee injury in 1999.  
 
The Board further finds that the weight of the evidence demonstrates that a right knee disability is not caused by, or increased in severity beyond the natural progress of the disease by, a service-connected disability.  One of the Veteran's contentions is that his service-connected left ankle disability, which is established as status post left ankle external rotation injury, arthroscopy, and surgeries, and rated as 20 percent disabling, caused or aggravated his right knee disability such that secondary service connection is warranted.  

The Board's September 2010 remand was for the purpose of obtaining an opinion to assist in determining whether such a relationship exists between the right knee disorder and the service-connected left ankle disability.  The Veteran's claims folder was reviewed by the examiner, who also took a history and examined the Veteran in December 2009, for the purpose the purpose of providing a nexus opinion.  After reviewing the record, speaking with the Veteran, and examining the Veteran, the examiner noted that the arthritis of the right knee was only mild, and opined that the Veteran's right knee disability was less likely than not caused or aggravated by the Veteran's service-connected left ankle disability.  The rationale for the opinion included that the Veteran had made inconsistent assertions that a right knee disorder began in service and was now asserting that the right knee disability was made worse by weight bearing on the right leg (due to use of crutches due to left ankle surgery).  Thus, while the Veteran believes that there is a relationship between his service-connected left ankle disability and his right knee disability, the only medical opinion in the record does not support this contention, but weighs against such assertion.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a right knee disability, including as secondary to the service-connected left ankle disability, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for the residuals of an injury of the right knee, including as secondary to service-connected left ankle disability, is denied.  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


